Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 26, 2017

The Court of Appeals hereby passes the following order:

A18A0537. ARTHUR SHERMAINE BUSSEY v. THE STATE.

      In September 2010, Arthur Shermaine Bussey pleaded guilty to aggravated
assault and possession of a firearm by a convicted felon and was sentenced to eight
years, with the first three to be served in confinement and the remainder on probation.
His probation was revoked in 2015. In 2016, Bussey filed a motion in arrest of
judgment, which the trial court denied. Bussey filed a timely notice of appeal to the
Georgia Supreme Court, which transferred the case to this Court. See Bussey v. State,
Case No. S18A0026 (decided August 28, 2017).
      “[A] motion in arrest of judgment is only appropriate for addressing any
nonamendable defect appearing on the face of the record, OCGA § 17-9-61, which,
in a criminal case, consists of the indictment, plea, verdict, and judgment.” Welborn
v. State, 232 Ga. App. 837, 837-838 (1) (503 SE2d 85) (1998) (punctuation omitted).
Although he titled his motion as one in arrest of judgment, Bussey did not challenge
any nonamendable defect appearing on the face of the record. Rather, Bussey
challenges his convictions as void due to an allegedly defective arrest warrant.
“[T]here is no magic in the nomenclature used. Under our rules, pleadings are judged
by their function and not the name used.” Masters v. Clark, 269 Ga. App. 537, 539
(604 SE2d 556) (2004) (citation and punctuation omitted). Here, Bussey’s motion
was in substance a motion seeking to vacate his convictions as void. A post-
conviction motion seeking to vacate an allegedly void conviction is not a valid
procedure in a criminal case, and any appeal from the denial or dismissal of such a
motion must be dismissed. Williams v. State, 287 Ga. 192, 192, 194 (695 SE2d 244)
(2010); Roberts v. State, 286 Ga. 532, 532 (690 SE2d 150) (2010). Accordingly, this
appeal is hereby DISMISSED.



                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               10/26/2017
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                              , Clerk.